Exhibit 10.3





FORM OF AMENDMENT TO
RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT


WHEREAS, pursuant to the terms of each Restricted Stock Unit Grant Notice and
Agreement between The Hillshire Brands Company (the “Company”) and each
Participant outstanding as of August 22, 2013 under the Company’s 1998 Long-Term
Incentive Stock Plan or 2012 Long-Term Incentive Stock Plan (each, an
“Agreement”), the Compensation and Employee Benefits Committee of the Board of
Directors of the Company (the “Committee”) has reserved the right to amend the
terms of such Agreement; provided that an amendment that impairs the rights of
the holder of such award is subject to the holder’s consent; and


WHEREAS, the Committee has authorized the amendment of each of the Agreements to
provide for accelerated vesting of the award in certain circumstances upon or
following a change of control.


NOW, THEREFORE, effective as of August 22, 2013, each Agreement is hereby
amended by inserting a new section immediately following the section of the
Agreement entitled “Involuntary Termination, Voluntary Termination and
Non-Severance Event Termination” (numbering the new section and renumbering all
subsequent sections, and all references thereto, accordingly), which new section
shall read as follows:


“[#].    Change of Control.


(a) Acceleration of Vesting. If you have a Qualifying Termination as defined
below, all restrictions and forfeiture conditions on the RSUs shall
automatically lapse upon your Qualifying Termination; provided, however, that if
the transaction giving rise to the Change of Control is an offer to purchase all
of the Company’s outstanding voting stock for cash or if you have a Qualifying
Termination within six (6) months preceding a Change of Control, then the
restrictions and forfeiture conditions on the RSUs shall lapse immediately prior
to the Change of Control. Such RSUs shall be settled or paid within ten (10)
business days after the date such restrictions and forfeiture conditions lapse
unless the transaction giving rise to the Change of Control is an offer to
purchase all of the Company’s outstanding voting stock for cash, in which case
such RSUs shall be settled or paid in the same manner and at the same time as
cash consideration is paid to holders of shares of outstanding common stock of
the Corporation. Notwithstanding the foregoing, if you are or could become
eligible for retirement vesting pursuant to this Agreement prior to the end of
the Vesting Period, your vested RSUs shall be paid in accordance with the
retirement vesting provisions of this Agreement disregarding the Change of
Control (or such earlier date as may be permitted under Section 409A of the
Code).


(b) Definition of Cause. For purposes of this Agreement, ‘Cause’ shall mean a
determination by the Company that you have willfully engaged in conduct
materially injurious to the Company or have committed a crime involving
dishonesty, moral turpitude or other disreputable behavior, including, but not
limited to, a violation of the Company’s Global Business Standards.


(c) Definition of Change of Control. For purposes of this Agreement, ‘Change of
Control’ shall have the meaning set forth in the Plan or, in the case of awards
granted under the 1998 Long-Term Incentive Stock Plan, the meaning set forth in
the Company’s 2012 Long-Term Incentive Stock Plan.


(d) Definition of Good Reason. For purposes of this Agreement, ‘Good Reason’
shall have the meaning set forth in the Company’s Severance Plans for Corporate
Officers, if you are a participant therein, or otherwise, ‘Good Reason’ shall
mean any of the following actions, if taken without your written consent: (i) a
material diminution in your base salary; (ii) a material diminution in your
authority, duties or responsibilities; (iii) a requirement by the Company that
you move your place of employment more than 50 miles from your place of
employment prior to such move; or (iv) a material breach by the Company of any
material agreement between the Company and you. Your employment with the Company
may be terminated for Good Reason only if: (A) you provide written notice to the
Company of the occurrence of the Good Reason event (as described above) within
90 days after you have knowledge of the circumstances constituting Good Reason,
which notice shall specifically identify the circumstances which you believe
constitute Good Reason, (B) the Company fails to correct the circumstances
constituting ‘Good Reason’ within 30 days after such notice, and (C) you resign
within 120 days after the initial existence of such circumstances.


(e) Definition of Qualifying Termination. For purposes of this Agreement, a
‘Qualifying Termination’ shall mean either of the following events: (i) any
termination of your employment by the Company for reasons other than Cause
within six (6) months preceding or within two (2) years following a Change of
Control; or (ii) a voluntary termination by you for Good Reason within two (2)
years following a Change of Control pursuant to a written notice of termination
that you deliver to the Company.”



